Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of November 20th 2020 has been considered.
Claim 61 has been amended.
Claims 61-82 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 61-82 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Torstensen  et al., “Lipid Metabolism and Tissue Composition in Atlantic Salmon (Salmo salar L.) – Effects of Capelin Oil, Palm Oil, and Oleic Acid-Enriched Sunflower Oil as Dietary Lipid Source” (from Lipids, Vol. 35, no. 6 (2000) in view of Ursin et al (WO 2005/021761 A1). Evidenced by NPL Ruinan et al., “Phytosterol Contents of Edible Oils and Their Contributions to Estimated Phytosterol Intake in the Chinese Diet” (from Foods 8, 334 (2019)).

Regarding claims 61-65 and 79-82: Torstensen  discloses of feeding Atlantic salmon for 21 weeks diets containing different oils (i.e., capelin oil, oleic acid-enriched sunflower oil, capelin oil/oleic acid-enriched sunflower oil, and palm oil) with different fatty acid contents, and observing that fish fed diets with capelin oil (i.e., comprising about 3.5 wt% SDA), the LC-PUFAs contents of the white muscle and red muscle tissues increased relative to initial LC-PUFAs contents and/or to fish that were fed diets containing lower amount of SDA (i.e., oleic acid-enriched sunflower oil, capelin oil/oleic acid-enriched sunflower oil, and palm oil) (see Torstensen  abstract; pages 653-654 Tables 1 and 4), but fails to disclose feeding Atlantic salmon diets with vegetable oils comprising at least 5.5% SDA as compared to Atlantic salmon fed diets without vegetable oils containing at least 5.5% SDA; However, Ursin discloses a method of transforming oil seed plants, such as soybean to express elevated levels of Δ6, Δ12 and Δ15 transferases and thus provide an improve oil compositions having SDA contents of from about 22% to about 40%, which is higher than the levels of SDA found in oils from non-transformed plants (see Ursin abstract; page 8, lines 1-21; page 20, lines 9-27). Torstensen  abstract; pages 653 and 662), it would have been obvious to skilled artisan to have modified Torstensen  and to have fed the Atlantic salmon with the transformed oils with higher SDA content from Ursin in order to attain Atlantic salmon with higher LC-PUFA contents in the red and white muscle tissues, and accordingly, provide consumers with fish with improved LC-PUFA profile, and thus arrive at the claimed limitations.
Regarding claim 66: Torstensen  discloses feeding adult Atlantic salmon (see Tostensen abstract; page 654-655); However, according to the current application, feeding fish the feedstuff wherein the fish is a larval or a juvenile fish as recited in claim 66 is typical.
Regarding claims 67-70 and 73: Torstensen  discloses feeding adult Atlantic salmon oil aquafeed comprising LC-PUFA oils at different concentrations than the ones recited in claims (see Tostensen abstract; page 654-655); However, the fact it is well known that tissues of Atlantic salmon, as well as other fish species, are markedly influenced by dietary fatty acid composition, and the health benefits of LC-PUFA consumption is also well known (see Torstensen  abstract; pages 653 and 662), it would have been obvious to a skilled artisan to have modified the amount of oils and profile of 
Regarding claim 71: Ursin discloses of using oil from transformed oil seed plants, such as soybean. Given the fact that vegetable oils are known to comprise the phytosterols recited in claim 71 (see Ruinan Table 1), the vegetable oils in Ursin meet the claimed limitations.
Regarding claim 72: Given the fact that fatty acids are known to naturally be present as TAGs, it is examiner’ position that at least some of the SDA in the oils in Torstensen are TAGs. 
Regarding claims 74-78: Torstensen  discloses feeding adult Atlantic salmon oil aquafeed comprising LC-PUFA oils at different concentrations than the ones recited in claims (see Tostensen abstract; page 654-655) and observed different SFA, DHA, SDA, and ETA contents that are different than the contents recited in the claims (see Torstensen  abstract; pages 653-654 Tables 1 and 4-5); However, the fact it is well known that tissues of Atlantic salmon, as well as other fish species, are markedly influenced by dietary fatty acid composition, and the health benefits of LC-PUFA consumption is also well known (see Torstensen  abstract; pages 653 and 662), it is examiner’s position that applying the oils in Ursin to the feed in order to provide improved LC-PUFA profile to the consumer, will inherently provide fish with SFA, DHA, SDA, and ETA contents that are the same or similar to the SFA, DHA, SDA, and ETA contents recited in the claims.

Response to Arguments
Applicant's arguments filed on November 20th 2020 have been fully considered but they are not persuasive.

Citing a declaration filed under 37 CFR §1.132 on November 20th 2020 by Dr. Nichols, Applicant argues on pages 3-4 of the “Remarks” that the prior art references fail to render the claimed invention obvious, as a skilled artisan considering the information in Torstensen, would be motivated to use oils with increased LC-PUFAs contents not only SDA, as tables 1 and 4 in Torstensen demonstrate that an increased presence of other LC-PUFAs (e.g., EPA and DHA) in the oils, directly reflected an increase in the corresponding LC-PUFA contents in the fish white and red muscle tissues. Examiner respectfully disagrees.
Given the fact that Torstensen discloses an increase in specific LC-PUFA content in the white and red muscle tissues is directly related to the relative content of the specific LC-PUFA content in the oil consumed by the fish, does not teach away from feeding fish oil with higher SDA content in order to attain fish with higher SDA content, and thus a higher LC-PUFA content in the white and red muscle tissue, as SDA is an LC-PUFA. Moreover, it is noted that showing that feeding fish with an oil comprising SDA content higher than 5.5% and lower total LC-PUFAs content, provided white and red muscle tissue with higher LC-PUFA content than fish fed oil comprising SDA content lower than 5.5% SDA and higher total LC-PUFAs content.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792   

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792